Sherwood, J.
It is conceded that the motion for a new trial is not incorporated in the bill of exceptions This is a fatal defect, so far as concerns anything which occurred during the progress of the trial and necessary to be preserved in the bill of exceptions. And our statute regarding practice in civil cases recognizes no distinction in this regard between proceedings of an equitable nature and those which seek the enforcement of some right strictly legal. We do not feel authorized to make a distinction in this regard which the legislature have not made, and thus engraft upon the statute an unwarranted exception. Discovering no error in the record proper, we affirm the judgment.
All concur.